JONES, JUDGE;
This claim is for damages to the claimant Emma Lou Jones’s 1965 Dodge automobile in the amount of $265.54. The facts and circumstances surrounding the claim as alleged by the claimants and supported by evidence are uncontradicted.
At about seven o’clock in the morning of a day in October, 1969, the claimant, Emma Lou Jones, was driving her automobile along the Derricks Creek Road near Sissonville, transporting several children, including a daughter, to meet a school bus, and she was traveling at a moderate rate of speed. As the asphalt road was not wide enough for two cars to pass, an approaching car caused the claimant to drive onto the berm, and in so doing the right rear wheel of her automobile fell into a deep hole. The daughter was thrown against the windshield, breaking it, and the wheel, tire, gas tank and frame also were damaged. The hole was about twelve inches from the edge of the hard surface, fourteen to eighteen inches deep and completely hidden by high grass and weeds growing along and up to the edge of the highway. The claimant’s statement that she could not see the hole is sup*118ported by photographs taken later the same day. The incident was reported promptly.
The respondent, having constructed a hard surface road not wide enough for two lanes, knew that the traveling public had to drive off the hard surface in order to pass an approaching car, and, in this case, it should have known that a dangerous condition existed. Obviously, the hole had been there a long time and a full summer’s growth of grass and weeds was covering it. The wheel of the claimant’s automobile fell into this trap-like hole without any fault on her part, and, finding that the respondent was negligent, the Court is of opinion that the claimant should be compensated in the amount of her claim.
Therefore, the claimant, Emma Lou Jones, is awarded the sum of $265.54.
Award of $265.54.